DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A, drawn to Fig. 3 and claims 1-8, in the reply filed on 27 January 2021 is acknowledged.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 27 January 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 28 February 2020.  The references cited on the PTOL 1449 form have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 4 recites “patterning the transparent conductive film using the subnano-to-nanosecond laser light” without reciting any active, positive steps delimiting how this use is actually practiced (see MPEP 2173.05(q)).  It is unclear as to the limiting effect of claim 4.  Claim 1 recites a positive step of emitting laser light to form a laser-induced periodic surface structure having a corrugated shape in at least a part of the transparent conductive film; then claim 4 recites patterning the transparent conductive film using the laser light.  The step of emitting the laser light on the transparent conductive film resulting in the corrugated shape appears to be the patterning step.  It’s unclear as to whether or not the “patterning” step of claim 4 encompasses, or is the same as, the “emitting” step resulting in the corrugated shape of claim 1 or if this is a separate distinct step that results in a further limited structure.  Claim 6 includes the limitations of claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (Publication No. JP2016-190392; Application No. JP 2015-071470).  Wada et al. (U.S. Patent Application Publication 2018/0007786) is utilized and referenced herein as the English translation equivalent for Wada et al. (Publication No. JP2016-190392; Application No. JP 2015-071470).
	Referring to Claim 1, Wada teaches in Fig. 1-3, a method for manufacturing a substrate (1; abstract; par. 22 and 25) with a transparent conductive film (2; abstract; par. 22), the method comprising emitting subnano-to-nanosecond laser light (sub-10-picosecond, subpicosecond, and femtosecond; par. 26-28) to a transparent conductive film (2) formed on a surface (1a) of a substrate (1) to form a laser-induced periodic 
As insofar as Claim 4 is definite, Wada further teaches patterning the transparent conductive film (2) using the subnano-to-nanosecond laser light (abstract; par. 14, 22 and 26).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (Formation of high-spatial-frequency periodic surface structures on indium-tin-oxide films using picosecond laser pulses).
	Referring to Claim 1, Pan teaches a method for manufacturing a substrate (glass) with a transparent conductive film (indium-tin-oxide “ITO”) (graphical abstract; page 127; right column; 2. Experimental conditions and parameters; last paragraph), the method comprising emitting subnano-to-nanosecond laser light (picosecond laser) to a transparent conductive film (ITO) formed on a surface of a substrate (glass) to form a laser-induced periodic surface structure (IPSSs; abstract; page 127, line 8) having a corrugated shape (graphical abstract; Fig. 7 and 8) in at least a part of the transparent conductive film (ITO).
Referring to Claim 2, Pan further teaches controlling a fluence of the subnano-to-nanosecond laser light such that at least a partial region of a beam of the subnano-to-nanosecond laser light on an irradiated surface of the transparent conductive film (ITO) 
Referring to Claim 3, Pan further teaches controlling the fluence of the subnano-to-nanosecond laser light such that the beam of the subnano-to-nanosecond laser light has the fluence capable of removing the transparent conductive film in a central region of the beam, has a fluence capable of forming the laser-induced periodic surface structure in a first surrounding region located around the central region, and has the fluence incapable of removing the transparent conductive film in a second surrounding region located around the first surrounding region (Fig. 5 and 10).    The manner in which the claim is written provides no specificity for dimensions, values or method steps that necessarily provides a distinct structure from that of the prior art.  There are not particular steps for “controlling” defined in the claim.
As insofar as Claim 4 is definite, Pan further teaches patterning the transparent conductive film (ITO) using the subnano-to-nanosecond laser light (picosecond laser).
Referring to Claim 5, Pan further teaches controlling a width of the region in the beam of the subnano-to-nanosecond laser light having the fluence capable of forming the laser-induced periodic surface structure so as to control a ratio between a width at which the transparent conductive film is removed and a width at which the laser-induced 
As insofar as Claim 6 is definite, Pan further teaches controlling a width of the region in the beam of the subnano-to-nanosecond laser light having the fluence capable of forming the laser-induced periodic surface structure so as to control a ratio between a width at which the transparent conductive film is removed and a width at which the laser-induced periodic surface structure is formed (Fig. 5, 7 and 10).    The manner in which the claim is written provides no specificity for dimensions, values or method steps that necessarily provides a distinct structure from that of the prior art.  There are not particular steps for “controlling” defined in the claim.
Regarding Claim 7, Pan further teaches wherein the laser-induced periodic surface structure has a structure in which removed portions and remaining portions are alternately arranged in a direction intersecting a predetermined direction, the removed portions extending in the predetermined direction and being portions where the transparent conductive film has been removed, the remaining portions extending in the predetermined direction and being portions where the transparent conductive film remains as shown in the figures.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of forming the laser-induced periodic surface structure between a first region and a second region of the transparent conductive film separated from each other so as to adjust an electrical resistance value between the first region and the second region in combination with all of the limitations of Claim 1, 7 and 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896